PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16522608
Filing Date: July 25, 2019
Appellant(s): Haine et al.



__________________
Michael North
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed on March 7, 2022.


(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated September10, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims:

Claims 1-11, 15, 17-22, 24-25 and 28-29 are rejected under 35 U.S.C 103(a) as being unpatentable over Burns (US 20160025981) in view of Miller (US 20180149884) in further view of Shtukater (US 20170023793).

Claim 14 is rejected under 35 U.S.C 103(a) as being unpatentable over Burns (US 20160025981) in view of Miller (US 20180149884) in further view of Shtukater (US 20170023793) and Golberg (US 20190235624).

Claims 12-13 are rejected under 35 U.S.C 103(a) as being unpatentable over Burns (US 20160025981) in view of Miller (US 20180149884) in further view of Shtukater (US 20170023793) and Di Censo (US 20150192992).

Claim 16 is rejected under 35 U.S.C 103(a) as being unpatentable over Burns (US 20160025981) in view of Miller (US 20180149884) in further view of Shtukater (US 20170023793) and Marggraff (US 20170123492).
Claims 23 and 26 are rejected under 35 U.S.C 103(a) as being unpatentable over Burns (US 20160025981) in view of Miller (US 20180149884) in further view of Shtukater (US 20170023793) and Kawamura (US 20180348969).

Claim 27 is rejected under 35 U.S.C 103(a) as being unpatentable over Burns (US 20160025981) in view of Miller (US 20180149884) in further view of Shtukater (US 20170023793), Kawamura (US 20180348969) and Yamaguchi (US 20040155907).

Claim 30 is rejected under 35 U.S.C 103(a) as being unpatentable over Burns (US 20160025981) in view of Shtukater (US 20170023793).

WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  The rejection of claims 15-16 and 21-23 under 35 U.S.C. §112(b), has been withdrawn in view of applicant’s arguments being persuasive.
 

(2) Response to Argument
The examiner respectfully disagrees with the Appellants remarks in section VI. The office notes that the claimed subject matter of claim 1 has been rejected in the manner below:


    PNG
    media_image2.png
    995
    847
    media_image2.png
    Greyscale

The office further notes that sections 1 and 2 in the claimed subject matter above are not functionally linked to one another. The display system in section 2 does not contain any steps that use the components of the eye-mounted display system including a contact lens, femtoprojector, motion sensor and/or motion tracker. The motion described in section 2 of the claimed subject matter pertains to a user and the motion in section 1 pertains to a position, an orientation or a velocity of the user's eye in one or more degrees of freedom, therefore the motion sensing described in section 1 is not functionally linked to the motion sensing in section 2.
Appellant argues that the combination of Burns (US 20160025981) in view of Miller (US 20180149884) in further view of Shtukater (US 20170023793) is functionally incompatible because each reference teaches away from the other reference. The office notes that Burns discloses an eye-mounted display system (Burns, see figure 3 and paragraph [0039], where Burns discloses that see-through, mixed reality display device according to the present arrangement may take any suitable form, including but not limited to near-eye devices such as the HMD device 104, the near-eye HMD device 104 teaches or suggest an eye-mounted display system). Burns does not explicitly disclose a contact lens; at least one femtoprojector contained within the contact lens, the at least one femtoprojector projects images onto a user retina; at least one motion sensor contained within the contact lens; a motion tracker in communication with the at least one motion sensor, the motion tracker where, determining at least one of a position, an orientation or a velocity of the user's eye in one or more degrees of freedom.
Miller discloses that HMD devices such as 104 can be external connected components to a contact lens system (Miller, see paragraphs [0057] and [0058], where Miller discloses that positioning components on the contact lens 320 may include accelerometers, magnetometers, gyroscopes, cameras or other components capable of giving positional information. Further the positioning components can include fiducial or other structures used for eye tracking and head tracking that operate in conjunction with components external the contact lens 320. Data processing components can include a microprocessor or other data processing elements.  There are many ways in which this functionality can be configured with an eye-mounted display(s) to create embodiments of eye-mounted display systems. Portions of these subsystems may be external to the user, while other portions may be worn by the user in the form of a headpiece or glasses). 
Shtukater further discloses that HMD devices such as 104 can be external connected components to a contact lens system (Shtukater, see paragraphs [0096] and [0099], where Shtukater discloses that the smart contact lens 100 may comprise an embedded directional orientation sensor module 104. The orientation module 104 may be remotely available and may be embedded into a paired sibling device such as wearable glasses). 
It is noted that the combination of Miller (US 20180149884) in view of Shtukater (US 20170023793) teach or suggest that a contact lens system can be used in combination with an eye-mounted display (near-eye display 104 of Burns).
 Therefore Burns (US 20160025981) in view of Miller (US 20180149884) in further view of Shtukater (US 20170023793) do not teach away from each other because the references disclose contact lens system functionally connected to an eye-mounted display and do not render the references inoperable for its intended purpose. For the test of obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference. Rather, the test is what the combined teachings of those references would have suggested to those of ordinary skill in the art.” In reKeller, 642 F.2d 413, 425, 208 USPQ 871, 881 (CCPA 1981). See also In reSneed, 710 F.2d 1544, 1550, 218 USPQ 385, 389 (Fed. Cir. 1983) (“[I]t is not necessary that the inventions of the references be physically combinable to render obvious the invention under review.”); and In reNievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973) (“Combining the teachings of references does not involve an ability to combine their specific structures.”). However, the claimed combination cannot render the reference inoperable for its intended purpose. See MPEP § 2143.01.
Appellant argues that the combination of Burns (US 20160025981) in view of Miller (US 20180149884) in further view of Shtukater (US 20170023793) do not teach or suggest “a motion tracker in communication with the at least one motion sensor, the motion tracker determining at least one of a position, an orientation or a velocity of the user's eye in one or more degrees of freedom”. The office notes that Miller discloses eye tracking and head tracking components in communication with the at least one motion sensor, the motion component determining at least one of a position (Miller, see paragraph [0057], where Miller discloses that positioning components on the contact lens 320 may include accelerometers, magnetometers, gyroscopes, cameras or other components capable of giving positional information. Further the positioning components can include fiducial or other structures used for eye tracking and head tracking that operate in conjunction with components external the contact lens 320). Miller does not explicitly disclose motion tracker. 
However in an analogous art, Shtukater teaches a motion tracker (Shtukater, see 104 orientation module in communication through the communication module 110 with motion sensors in the eye orientation module 111 in figure 1 and paragraph [0096], where Shtukater discloses that the smart contact lens 100 may comprise an embedded directional orientation sensor module 104. The direction orientation sensors may include compass, gyroscope, tilt sensor and accelerator or any other sensor capable of determining directional orientation or capable of tracking changes in directional orientation. The direction orientation sensor module 104 may include Inertial Measurement Unit (IMU) or Attitude Heading Reference System (AHRS). Sensors may be implemented with Micro-Electro-Mechanical Systems (MEMS) technology. Further, sensors may be implemented as nano or micro scaled sensors),  in communication with at least one motion sensor Shtukater, see 104 orientation module in communication through the communication module 110 with motion sensors in the eye orientation module 111 in figure 1 and paragraph [0096]), the motion tracker determining at least one of a position, an orientation or a velocity of the user’s eye in one or more degrees of freedom (Shtukater, see paragraphs [0040], [0043-0049], where Shtukater discloses that the device tracks the users head and eye movement and utilized the eye tracking data to trigger actions related virtual objects being gazed at, therefore teaching or suggesting motion tracking that determines position as it relates to "base reference" and "base point reference" and "zero point reference" and "anchor point" referring to the relative position of the eye and corresponding image disposition on display that can be deemed as the starting point for consequent eye gaze orientation tracking and corresponding image position adjustments on display).

Appellant argues that the combination of Burns (US 20160025981) in view of Miller (US 20180149884) in further view of Shtukater (US 20170023793) do not teach or suggest a content of the projected images depends upon tracking information generated by the motion tracker; and the display system performs steps comprising: projecting a visible section of a virtual scene; within the visible section, generating a first virtual object associated with a second virtual object; detecting a motion representative of the user, when presented with the visible section invoking the first virtual object; and, in response to detecting the motion, initiating an action comprising indicating a presence of the second virtual object.  As the office noted above, sections 1 and 2 in the claimed subject matter below are not functionally linked to one another. The display system in section 2 does not contain any steps that use the components of the eye-mounted display system of section 1 and that include a contact lens, femtoprojector, motion sensor and/or motion tracker.  

    PNG
    media_image2.png
    995
    847
    media_image2.png
    Greyscale

Burns (US 20160025981) in view of Miller (US 20180149884) in further view of Shtukater (US 20170023793) disclose a content of the projected images depends upon tracking information generated by the motion tracker (Burns, Figure 5-10 as can be seen the HMD generates a virtual scene and the generation of the content is based at least on the movement of the users head as seen on figure 5-6 for example); and the display system performs steps comprising: projecting a visible section of a virtual scene; within the visible section (Burns, Figure 5-10 as can be seen the HMD generates a virtual scene in the field of view of the user), generating a first virtual object associated with a second virtual object (Figure 9-10 first virtual object 405 is associated with a second virtual object that is outside of the field of view); detecting a motion representative of the user, when presented with the visible section invoking the first virtual object (Burns, Figure 9-10 paragraph [0030-0031] the system tracks the  movement of the user head in order to determine selection of the first virtual object); and, in response to detecting the motion, initiating an action comprising indicating a presence of the second virtual object (Figure 9-10 in response to the selection of the first virtual object the system triggers an action that makes the second virtual object appear on the field of view of the user). 
It is further noted that 	Miller (US 20180149884) in further view of Shtukater (US 20170023793) disclose a content of the projected images depends upon tracking information (Miller, see figures 4B and 4C) generated by the motion tracker (Miller, see paragraph [0057], where Miller discloses that positioning components on the contact lens 320 may include accelerometers, magnetometers, gyroscopes, cameras or other components capable of giving positional information. Further the positioning components can include fiducial or other structures used for eye tracking and head tracking that operate in conjunction with components external the contact lens 320); and the display system performs steps comprising: projecting a visible section of a virtual scene; within the visible section, generating a first virtual object associated with a second virtual object (Miller, see figures 4B and 4C); detecting a motion representative of the user, when presented with the visible section invoking the first virtual object; and, in response to detecting the motion, initiating an action comprising indicating a presence of the second virtual object (Miller, see figures 4B and 4C and paragraphs [0069] through [0072]).
Shtukater (US 20170023793) also disclosing a content of the projected images depends upon tracking information generated by the motion tracker (Shtukater, see 104 orientation module in communication through the communication module 110 with motion sensors in the eye orientation module 111 in figure 1 and paragraph [0096], where Shtukater discloses that the smart contact lens 100 may comprise an embedded directional orientation sensor module 104. The direction orientation sensors may include compass, gyroscope, tilt sensor and accelerator or any other sensor capable of determining directional orientation or capable of tracking changes in directional orientation. The direction orientation sensor module 104 may include Inertial Measurement Unit (IMU) or Attitude Heading Reference System (AHRS). Sensors may be implemented with Micro-Electro-Mechanical Systems (MEMS) technology. Further, sensors may be implemented as nano or micro scaled sensors); and the display system performs steps comprising: projecting a visible section of a virtual scene (Shtukater, see 502 in figure 5); within the visible section (Shtukater, see 501 in figure 5), generating a first virtual object (Shtukater, see 503 in figure 5) associated with a second virtual object (Shtukater, see 502 in figure 5); detecting a motion representative of the user (Shtukater, see figure 6), when presented with the visible section invoking the first virtual object (Shtukater, see 603 in figure 6); and, in response to detecting the motion, initiating an action comprising indicating a presence of the second virtual object (Shtukater, see second virtual object showing temp 45F and time 5:45pm in area 603 in figure 6). Therefore, Burns (US 20160025981) in view of Miller (US 20180149884) in further view of Shtukater (US 20170023793) teach or suggest a content of the projected images depends upon tracking information generated by the motion tracker; and the display system performs steps comprising: projecting a visible section of a virtual scene; within the visible section, generating a first virtual object associated with a second virtual object; detecting a motion representative of the user, when presented with the visible section invoking the first virtual object; and, in response to detecting the motion, initiating an action comprising indicating a presence of the second virtual object.

Appellant argues that the combination of Burns (US 20160025981) in view of Shtukater (US 20170023793) does not disclose the claimed subject matter of claim 30 because Burns and Shtukater are deficient but applicant does not state the reason why Burns and Shtukater are deficient.

Therefore, for the reasons as stated above for Claims 1-30 the rejection of the claims is proper and should be maintained.

For the above reasons, it is believed that the rejections should be sustained.



Respectfully submitted,
/NELSON M ROSARIO/Primary Examiner, Art Unit 2624                                                                                                                                                                                                        

Conferees:

/CHANH D NGUYEN/Supervisory Patent Examiner, Art Unit 2691                                                                                                                                                                                                        
/KENT W CHANG/Supervisory Patent Examiner, Art Unit 2619                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.